Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 7, and 9-10 are objected to because of the following informalities:
There are numerous antecedent basis issues in the claims that require correction:
Claim 1, lines 15-16: “the at least one solar panel being mounted within the enclosure” should state “the at least one first solar panel being mounted within the enclosure”.
Claim 1, lines 21-22: “the water circulating tube being positioned adjacent to a planar surface of the first solar panel” should state “the water circulating tube being positioned adjacent to a planar surface of the at least one first solar panel”.
Claim 1, lines 25-26: “the planar surface of the first solar panel being oriented toward the first opening” should state “the planar surface of the at least one first solar panel being oriented toward the first opening”. (Also see 112(b) rejection of this limitation.)
Claim 6, lines 24-25: “the power unit being electrically connected to the thermostat, the first pump, the second pump, and the second solar panel” should state “the power unit being electrically connected to the thermostat, the first pump, the second pump, and the at least one second solar panel”.
Claim 7, line 27: “the second solar panel being mounted within the outer shell” should state “the at least one second solar panel being mounted within the outer shell”.
Claim 9: “wherein the second solar panel being oriented toward the first opening” should state “wherein the at least one second solar panel being oriented toward the first opening”.
Claim 10: “wherein the second solar panel is smaller than the first solar panel” should state “wherein the at least one second solar panel is smaller than the at least one first solar panel”. (Also see 112(b) rejection of this limitation.)
Appropriate correction is required.
Claim Interpretation
The claims use the word “opening” many times. The examiner is using a definition consistent with p. 4, lines 6—7 of the specification, which states “the enclosure 1 comprises one or more openings to expose the solar panels and/or access one or more components within the portable solar shower.” More specifically, an opening here allows both light and mass to pass through it, and excludes (for example) glass panes common in solar flat-plate collectors. Panels with small openings (like a grid) that would not permit a human to access the internal components are also not considered openings here.
Allowable Subject Matter
As interpreted by the examiner (see claim objections) claims 1-17 are allowable.
Regarding claim 1, the subject matter not found was “the planar surface of the at least one first solar panel being oriented toward the first opening”, in combination with other elements of the claim, particularly “the water tank, the shower system, the first pump and the at least one first solar panel being mounted within the enclosure” (the modifications to the claim limitations previously detailed are marked here). The closest art of record is US-20170153042-A1. A modification of the device of US-20170153042-A1 would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-3595216-A, US-4196718-A, US-4306544-A, US-5961048-A, US-20110181018-A1, US-20120096781-A1, US-8225436-B1, US-20120260417-A1, US-20140289956-A1, US-20150060467-A1, US-20150292772-A1, US-20190017727-A1, US-20190092248-A1, US-20210108401-A1, FR2420098A1, JP63143448U, GB-2486263-A, GB-2509689-A, and GB-2545399-A teach various forms of related water heaters, some solar, some incorporating showers, and some portable.
This application is in condition for allowance except for the following formal matters: See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                          


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762